DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,062. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely a broad presentation of claim 1 of U.S. Patent No. 11,159,062.


Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Parent patent U.S. Patent No. 11,159,062 fails to claim:
“wherein the processing core is to determine both the resonant frequency and the Q-factor of the tank circuit responsive to the discharge of each selected transmit coil of the plurality of transmit coils in the absence of the AC signal after the completion of the provision of the AC signal to the tank circuit.”, as set forth in claim 2;
“wherein the processing core is to identify a lowest Q-factor transmit coil of the plurality of transmit coils associated with a lowest determined Q-factor value; and identify a lowest resonant frequency transmit coil associated with a lowest determined resonant frequency value.”, as set forth in claim 3;
“wherein a selected transmit coil is to transmit the wireless power to the receive coil responsive to a selection, by the processing core, of the selected transmit coil.”, as set forth in claim 11; and
“wherein the processing core is to determine the at least one of the resonant frequency and the Q-factor of the tank circuit based, at least in part, on identified peaks of the measurement voltage potential responsive to the discharge of each selected transmit coil of the plurality of transmit coils in the absence of the AC signal after the completion of the provision of the AC signal to the tank circuit.”, as set forth in claim 12.

Regarding claim 13, the best prior art reference of record, Inoue et al. (US 2018/0131235; “Inoue”; reference of record), teaches a method of operating a controller (206/600) for a wireless power transmitter (200; See figure 7), the method comprising:
sampling a measurement voltage potential (DET) responsive to a tank circuit signal (at N1) at a tank circuit (202-203) of the wireless power transmitter, the tank circuit including a plurality of transmit coils (202A-202C);
providing an alternating current (AC) signal (from 204) to charge each of the plurality of transmit coils (202A-202C) one at a time;
determining at least one of a resonant frequency (The frequency is known. Para. [0055]) and a quality factor (Q-factor) of the tank circuit (202-203) responsive to discharge of each selected transmit coil of the plurality of transmit coils (202A-202C); and
selecting a transmit coil from the plurality of transmit coils (202A-202C) to use to transmit wireless power to a receive coil of the wireless power receiver (RX) responsive to the determined at least one of the resonant frequency and the Q-factor for each transmit coil of the plurality of transmit coils (202A-202C).
Inoue fails to teach “… in absence of the AC signal after completion of provision of the AC signal to the tank circuit”, as set forth in claim 13.
Similar allowable subject matter is found in claim 1 if the nonstatutory double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 26, 2022